Martin, J.
The defendants are appellants from a judgment which rejects their pretensions to an exemption from taxes laid by the plaintiffs, under a clause in their act of incorporation. Acts of Assembly of 1836, sect. 10, p. 27. It does not appear to us that the court erred. The defendants are not tobe taxed as a bank, by the State — id est, the shares in the bank, or the cap*188ital stock shall not be taxed by the State, in conformity with the tax law of 1813. Their real estate is not exempt from city taxes. This question of the taxation of the property of the banks was decided upon latély in the case of The Second Municipality v. The Commercial Bank. 5 Rob. 151.

Judgment affirmed.